DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tracy Hill on 01/06/2022.

In the claim
The application has been amended as follows: Please amend claim 4 and cancel claim 5.
1. (Previously Presented) A video audio transmission system, comprising:
a plurality of sending devices that each encode a video audio signal from a subordinate camera by a subordinate one of encoding devices and send the video audio signal by a packet of a freely-selected transmission protocol; and
a plurality of reception devices that are each configured to decode the packet, which is sent from each of the sending devices, to the video audio signal by decoding the packet by a subordinate decoding device,
the video audio transmission system is configured to perform Group of Pictures (GOP) synchronization of the encoding devices, wherein:
the sending devices each include a sending-side clock signal generation unit, a sending-side genlock signal generation unit, a start control unit, and a sending control unit, wherein:
the sending-side clock signal generation unit is configured to acquire absolute time and generates a clock for video synchronized with the absolute time;
the sending-side genlock signal generation unit configured to generate a frame border time point from the absolute time by a first method common between the sending devices and supplies a genlock signal generated from the clock for video and the frame border time point to the subordinate camera;
the start control unit is configured to calculate a GOP border time point from the absolute time by a second method common between the sending devices and controls a timing at which a start signal that is an instruction for starting encoding of the video audio signal from the camera is sent to the encoding device by the GOP border time point; and
the sending control unit is configured to replace a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with the absolute time and sends the time stamp as the packet of the transmission protocol; and the reception devices each include a reception-side clock signal generation unit, a reception-side genlock signal generation unit, and a reception control unit, wherein: 
the reception-side clock signal generation unit is configured to acquire absolute time and generates a clock for video synchronized with the absolute time; the reception-side genlock signal generation unit is configured to generate a frame border time point from the absolute time by a first method common between the reception devices, and supplies a genlock signal generated from the clock for video and the frame border time point to the subordinate decoding device; and 
the reception control unit is configured to generate relative time from the absolute time by a third method common between the reception devices, extracts the encoded stream from the packet of the transmission protocol that is received, and replaces the time stamp in accordance with the absolute time included in the encoded stream with a time stamp in accordance with the relative time.
2. (Original) The video audio transmission system according to claim 1, wherein: the reception control unit includes a plurality of buffers that each hold the packet of the transmission protocol received from each of the plurality of sending devices; and the encoded stream is extracted from the packet of the transmission protocol of a selected one of the buffers.
3. (Previously Presented) A transmission method of a video audio transmission system, 
the video audio transmission system comprising: 
a plurality of sending devices that each encode a video audio signal from a subordinate camera by a subordinate one of encoding devices and send the video audio signal by a packet of a freely-selected transmission protocol;
a plurality of reception devices that each decode the packet, which is sent from each of the sending devices, to the video audio signal by decoding the packet by a subordinate decoding device; and 
a plurality of display devices that display the video audio signal decoded by each of the reception devices, 
the transmission method comprising: 
performing, by each of the sending devices, a sending-side clock signal generation procedure, a sending-side genlock signal generation procedure, a start control procedure, and a sending control procedure;
 acquiring absolute time and generating a clock for video synchronized with the absolute time in the sending-side clock signal generation procedure; 
generating a frame border time point from the absolute time by a first method common between the sending devices and supplying a genlock signal generated from the clock for video and the frame border time point to the subordinate camera in the sending-side genlock signal generation procedure; 
calculating a Group of Pictures (GOP) border time point from the absolute time by a second method common between the sending devices and controlling a timing at which a start signal that is an instruction for starting encoding of the video audio signal from the camera is sent to the encoding device by the GOP border time point in the start control procedure;
 replacing a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with the absolute time and sending the time stamp as the packet of the transmission protocol in the sending control procedure; 
performing, by each of the reception devices, a reception-side clock signal generation procedure, a reception-side genlock signal generation procedure, and a reception control procedure; 
acquiring absolute time and generating a clock for video synchronized with the absolute time in the reception-side clock signal generation procedure; 
generating a frame border time point from the absolute time by a first method common between the reception devices and supplying a genlock signal generated from
the clock for video and the frame border time point to the subordinate decoding device in the reception-side genlock signal generation procedure; 
generating relative time from the absolute time by a third method common between the reception devices, extracting the encoded stream from the received packet of the transmission protocol, and replacing the time stamp in accordance with the absolute time included in the encoded stream with a time stamp in accordance with the relative time in the reception control procedure; and 
performing GOP synchronization of the encoding devices and performing synchronization of the relative time generated by the reception devices.
4. (Currently Amended) A sending device that encodes a video audio signal from a subordinate camera by a subordinate encoding device and sends the video audio by a packet of a freely-selected transmission protocol, the sending device comprising a sending-side clock signal generation unit, a sending-side genlock signal generation unit, and a sending control unit, wherein: 
the sending-side clock signal generation unit is configured to acquire absolute time and generates a clock for video synchronized with the absolute time; 
the sending-side genlock signal generation unit is configured to supply a genlock signal generated from the clock for video to the subordinate camera; 
the sending control unit is configured to replace a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with the absolute time and sends the time stamp as the packet of the transmission protocol; and 
conversion of time stamps of which proceeding speeds are synchronized is performed between the time stamp included in the encoded stream and the time stamp in accordance with the absolute time; 
wherein: the sending-side genlock signal generation unit calculates a frame border time point from the absolute time by a first method common between a plurality of the sending devices and controls the genlock signal by the frame border time point;
 the sending device further comprises a start control unit that calculates a Group of Pictures (GOP) border time point from the absolute time by a second method common between the sending devices and controls a timing at which a start signal that is an instruction for starting encoding of the video audio signal from the camera is sent to the encoding device by the GOP border time point; and 
GOP synchronization of the subordinate encoding device and an encoding device subordinate to another one of the sending devices is performed.

5. (Cancelled). 

6. (Original) The sending device according to claim 4, wherein relative time derived from the absolute time by a third method common between a plurality of the sending devices is sent.
7. - 8. (Cancelled)
9. (Previously Presented) A reception device that decodes a packet of a freely-selected transmission protocol, which is obtained by encoding a video audio signal from a camera by an encoding device and replacing a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with absolute time and which is sent by a sending device, to the video audio signal by decoding the packet by a subordinate decoding device, the reception device comprising a reception-side clock signal generation unit, a reception-side genlock signal generation unit, and a reception control unit, wherein:
the reception-side clock signal generation unit acquires absolute time and generates a clock for video synchronized with the absolute time;
the reception-side genlock signal generation unit generates a frame border time point from the absolute time by a first method common between a plurality of the reception devices, and supplies a genlock signal generated from the clock for video and the frame border time point to the subordinate decoding device;
the reception control unit generates relative time from the absolute time by a third method common between the reception devices, extracts the encoded stream from the received packet of the transmission protocol, and replaces the time stamp in accordance with the absolute time included in the encoded stream with a time stamp in accordance with the relative time; and 
the relative time is synchronized with relative time generated by another one of the reception devices.
10. (Previously Presented) The reception device according to claim 9, wherein: the reception control unit includes a plurality of buffers that each hold the packet of the transmission protocol, which is received from each of a plurality of the sending devices and of which GOP synchronization is performed by the decoding device; and the encoded stream is extracted from the packet of the transmission protocol of a selected one of the buffers.

Allowable Subject Matter
 Claims 1-4, 6 and 9-10 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims:
As to claim 1, including “…the sending-side clock signal generation unit is configured to acquire absolute time and generates a clock for video synchronized with the absolute time; the sending-side genlock signal generation unit configured to generate a frame border time point from the absolute time by a first method common between the sending devices and supplies a genlock signal generated from the clock for video and the frame border time point to the subordinate camera; the start control unit is configured to calculate a GOP border time point from the absolute time by a second method common between the sending devices and controls a timing at which a start signal that is an instruction for starting encoding of the video audio signal from the camera is sent to the encoding device by the GOP border time point; and the sending control unit is configured to replace a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with the absolute time and sends the time stamp as the packet of the transmission protocol; and the reception devices each include a reception-side clock signal generation unit, a reception-side genlock signal generation unit, and a reception control unit, wherein: the reception-side clock signal generation unit is configured to acquire absolute time and generates a clock for video synchronized with the absolute time; the reception-side genlock signal generation unit is configured to generate a frame border time point from the absolute time by a first method common between the reception devices, and supplies a genlock signal generated from the clock for video and the frame border time point to the subordinate decoding device; and  the reception control unit is configured to generate relative time from the absolute time by a third method common between the reception devices, extracts the encoded stream from the packet of the transmission protocol that is received, and replaces the time stamp in accordance with the absolute time included in the encoded stream with a time stamp in accordance with the relative time”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
As to claim 3, including “…performing, by each of the sending devices, a sending-side clock signal generation procedure, a sending-side genlock signal generation procedure, a start control procedure, and a sending control procedure; acquiring absolute time and generating a clock for video synchronized with the absolute time in the sending-side clock signal generation procedure; generating a frame border time point from the absolute time by a first method common between the sending devices and supplying a genlock signal generated from the clock for video and the frame border time point to the subordinate camera in the sending-side genlock signal generation procedure;  calculating a Group of Pictures (GOP) border time point from the absolute time by a second method common between the sending devices and controlling a timing at which a start signal that is an instruction for starting encoding of the video audio signal from the camera is sent to the encoding device by the GOP border time point in the start control procedure;  replacing a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with the absolute time and sending the time stamp as the packet of the transmission protocol in the sending control procedure; performing, by each of the reception devices, a reception-side clock signal generation procedure, a reception-side genlock signal generation procedure, and a reception control procedure;  acquiring absolute time and generating a clock for video synchronized with the absolute time in the reception-side clock signal generation procedure; generating a frame border time point from the absolute time by a first method common between the reception devices and supplying a genlock signal generated from the clock for video and the frame border time point to the subordinate decoding device in the reception-side genlock signal generation procedure; generating relative time from the absolute time by a third method common between the reception devices, extracting the encoded stream from the received packet of the transmission protocol, and replacing the time stamp in accordance with the absolute time included in the encoded stream with a time stamp in accordance with the relative time in the reception control procedure; and  performing GOP synchronization of the encoding devices and performing synchronization of the relative time generated by the reception devices”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
As to claim 4, including “…the sending-side clock signal generation unit is configured to acquire absolute time and generates a clock for video synchronized with the absolute time;  the sending-side genlock signal generation unit is configured to supply a genlock signal generated from the clock for video to the subordinate camera; the sending control unit is configured to replace a time stamp included in an encoded stream generated by the encoding device with a time stamp in accordance with the absolute time and sends the time stamp as the packet of the transmission protocol; and  conversion of time stamps of which proceeding speeds are synchronized is performed between the time stamp included in the encoded stream and the time stamp in accordance with the absolute time; wherein: the sending-side genlock signal generation unit calculates a frame border time point from the absolute time by a first method common between a plurality of the sending devices and controls the genlock signal by the frame border time point; the sending device further comprises a start control unit that calculates a Group of Pictures (GOP) border time point from the absolute time by a second method common between the sending devices and controls a timing at which a start signal that is an instruction for starting encoding of the video audio signal from the camera is sent to the encoding device by the GOP border time point; and GOP synchronization of the subordinate encoding device and an encoding device subordinate to another one of the sending devices is performed”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
As to claim 9, including “…the reception-side clock signal generation unit acquires absolute time and generates a clock for video synchronized with the absolute time; the reception-side genlock signal generation unit generates a frame border time point from the absolute time by a first method common between a plurality of the reception devices, and supplies a genlock signal generated from the clock for video and the frame border time point to the subordinate decoding device; the reception control unit generates relative time from the absolute time by a third method common between the reception devices, extracts the encoded stream from the received packet of the transmission protocol, and replaces the time stamp in accordance with the absolute time included in the encoded stream with a time stamp in accordance with the relative time; and  the relative time is synchronized with relative time generated by another one of the reception devices”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above-mentioned claims limitations in conjunction with the other limitations recited in the claims 1, 3-4 and 9. And dependent claims 2, 6 and 10 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0262800 A1 to Hirata et al.
US 2017/0180766 A1 to IGUCHI et al.
US 2016/0241888 A1 to Lim.
US 2015/0281752 A1 to Van Veldhuisen.
US 10573274 B2 to Champel et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424